Title: Benjamin Franklin and John Adams to the Massachusetts General Court, 22 May 1778
From: Franklin, Benjamin,Adams, John
To: Massachusetts General Court


     
     Passy, 22 May 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:110. Citing the usual practice under the law of nations of allowing six months after the commencement of hostilities for subjects of both sides to remove their property, Adams and Franklin requested that, if possible, the General Court return to Joseph Parker of London property seized by Massachusetts in the spring of 1775.
     Whether recipient’s copy or draft, the letter (MiU-C: Presidents Collection) was begun by Adams and finished by Franklin. It has a statement to that effect at the bottom of the second page by Parker, who was to transmit the letter to the General Court (see Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., illustration facing 4:131).
    